Title: To Alexander Hamilton from Sharp Delany, 26 December 1789
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia] December 26th 1789
Sir
The Cashier of the Banks receipts for  dollars is inclosed, with the opinion of some of our Merchants & Ship Carpenters on the Queries I had the honour of receiving from You. I expect further opinions from others which shall forward next post. In my return of Exports, You will have a thorough view of our Trade, as I shall give each place separate. Mr Bingham says he wrote You largely on the above subjects. I must once more Sir mention the pain I feel in being deprived making succh communications as I could wish being yet very unwell, & incapable of doing it in the manner I could wish. I am however much better, and hope soon to have sufficient strength to comply with every duty of my Office in Person.
I have the honor to be &c
S D
The Secretary of the Treasury
